 


110 HRES 1421 EH: Solemnly commemorating the 25th anniversary of the tragic October 1983 terrorist bombing of the United States Marine Corps Barracks in Beirut, Lebanon and remembering those who lost their lives and those who were injured.
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1421 
In the House of Representatives, U. S.,

September 25, 2008
 
RESOLUTION 
Solemnly commemorating the 25th anniversary of the tragic October 1983 terrorist bombing of the United States Marine Corps Barracks in Beirut, Lebanon and remembering those who lost their lives and those who were injured. 
 
 
Whereas on the morning of October 23, 1983, at approximately 6:20 a.m., a truck packed with explosives broke security and detonated outside of the United States Marine Corps barracks in Beirut, Lebanon; 
Whereas 241 members of the Armed Forces of the United States were killed in the blast, and many more were injured; 
Whereas a total of 272 members of the Armed Forces from 39 States and Puerto Rico died while serving in Beirut, Lebanon, from 1982 to 1984; 
Whereas the members of the Armed Forces were part of a multinational peacekeeping force; and 
Whereas the honor and sacrifice of the victims will never be forgotten: Now, therefore, be it 
 
That the House of Representatives, on the 25th anniversary of the bombing of the United States Marine Corps barracks in Beirut, Lebanon— 
(1)honors and remembers the service and sacrifice of the members of the Armed Forces who were victims of the bombing and those who died in Beirut from 1982 to 1984; and  
(2)joins family and friends in mourning the members of the Armed Forces who lost their lives in the tragic bombing and while serving as peacekeepers in Beirut.  
 
Lorraine C. Miller,Clerk.
